Title: To James Madison from Henry Lee, 19 August 1809
From: Lee, Henry
To: Madison, James


Dear SirSpots. C House 19th. Aug. 09.
Very contrary to my general practice is the entrusion of my solicitation for the promotion to office of my own relatives, not because there is any thing wrong in it, but because our fondness for those tied to us by consanguinity or marriage, too often blinds our perception of their fitness. In the present instance I beleive I am safe, as my brother Edmund who Aspires to the vacancy on the Columbia district bench is esteemed a sound law[y]er, & I know him to be an honest Man. With this qualification & quality I presume all will agree that his presensions [sic] are such, as to justify my seconding his wishes. But I must acknowledge, such is my antipathy to things of this sort, I should now forbear, did I not more prize the restoration of Mrs. Lees health than his elevation. It was always delicate, lately bad with some symptoms of that disease, which has laid prematurely so many of her family in the tomb. To promote any plan tending to produce this good I confess will give to me delight. Not only because I deeply respect the lady for her own excellence, but because she is the daughter of R H Lee a man dear to me while living & always dear to his country, of whose numerous offspring not a single individual directly or indirectly has received the most remote touch of governmental patronage: the very man who put himself in front for the halter in case of American submission by ushering into the world the resolution declaring our independence.
I am confident you never can forget his signal services & I take it for granted you will think with me that to honor his memory by rewarding his progeny is comporting with sound policy. I avail myself of this opportunity to present my profound respects to yr lady with my anxious wishes for health happiness & encrease of utility to yourself. Being always with the most sincere regard & respect yr most ob: h: sert.
Henry Lee
